Citation Nr: 1453013	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-42 087A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

This case was previously before the Board in June 2013 when it was remanded for additional development.  The Board finds that there has not been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions required in the Board's June 2013 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

In its prior remand, the Board directed the AOJ to provide the Veteran with a VA examination to determine the etiology of any current skin disability.  The Veteran was provided a VA examination in July 2013 and an addendum opinion was obtained several days later.  However, the Board finds that the July 2013 examination report and addendum opinion are inadequate.  

In the examination report, the examiner noted that the Veteran was treated for a rash over his entire body in 2004 after taking amoxicillin and that he presently had dry scaling on his feet.  The examiner opined that the Veteran did not have and has never had a skin condition.  The examiner stated that the rash in 2004 was a reaction to amoxicillin and was relieved by an injection to alleviate the reaction.  On that basis, the examiner opined that the reaction the Veteran encountered was from the amoxicillin and not from any in-service exposure to herbicide agents.  

In her addendum opinion, the examiner noted that the Veteran had been treated by Albany Dermatology for a rash after taking amoxicillin.  The examiner noted that Veteran was given medication to alleviate the drug reaction.  The examiner then opined that the Veteran's rash was less likely than not related to or the result of the Veteran's service-connected condition, as the rash was due to amoxicillin and not any in-service exposure to herbicide agents.  The examiner did not address the Veteran's dry skin on his feet.  

In opining that the Veteran did not have and had never had a diagnosed skin condition, the examiner did not address the numerous medical records dated 2006 through 2011 documenting that the Veteran had a recurrent rash over his back, chest, arms, and legs, and had been assessed with dermatitis and possible colloid milium.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  Additionally, while the examiner provided an etiological opinion in her addendum opinion addressing whether the Veteran's prior rash was related to herbicide exposure, the examiner did not address whether the referenced rash was otherwise etiologically related to service.  Additionally, she did not provide an etiological opinion concerning the Veteran's dry scaling on his feet.  Thus, the July 2013 examination report and addendum opinion are inadequate for adjudicating the claim.  

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from March 2011 to present from the VA Medical Center in Dublin, Georgia, including records from any associated outpatient clinic.  All attempts to obtain these records should be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers related to his skin disability, to include Dr. Greenfield of Albany Dermatology.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

3.  Thereafter, provide the Veteran with a comprehensive VA examination with a new VA examiner to determine the nature and etiology of any identified skin disability.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  



Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable skin disabilities that are currently present or that were present during the pendency of the claim.  

If no skin disability is diagnosed, the examiner should reconcile that conclusion with the diagnoses of record.  Specifically, the examiner must address and reconcile his or her opinion with Dr. Greenfield's diagnosis of chronic spongiotic dermatitis, VA treatment records indicating that the Veteran was assessed with atopic dermatitis or colloid milium, and the November 2010 VA arteries, veins, and miscellaneous examination report assessing the Veteran with eczematous dermatitis.  

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disability, to include atopic dermatitis, dry skin, and colloid milium, began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include herbicide exposure.

All opinions should be accompanied by a complete rationale.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



